Exhibit 4.6 SCOLR PHARMA, INC. ISSUER AND TRUSTEE INDENTURE DATED AS OF [ ], [ ] SUBORDINATED DEBT SECURITIES CROSS-REFERENCE TABLE 1 Section of Trust Indenture Act of 1939, as Amended Indenture 310(a) 7.10 310(b) 7.09; 7.11 310(c) Inapplicable 311(a) 7.14 311(b) 7.14 311(c) Inapplicable 312(a) 5.02(a) 312(b) 5.02(c) 312(c) Inapplicable 313(a) 5.04(a) 313(b) 5.04(b) 313(c) 5.04(a); 5.04(b) 313(d) 5.04(c) 314(a) 5.03; 4.06 314(b) Inapplicable 314(c) 13.07 314(d) Inapplicable 314(e) 13.07 314(f) Inapplicable 315(a) 7.01(a); 7.03 315(b) 7.02 315(c) 7.01 315(d) 7.01(b) 315(e) 6.07; 7.07 316(a) 6.06; 8.04 316(b) 6.04 316(c) 8.01 317(a) 6.02 317(b) 4.03 318(a) 13.09 1 This Cross-Reference Table does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions i TABLE OF CONTENTS 2 Page RECITALS OF THE COMPANY 7 ARTICLE I DEFINITIONS 7 SECTION 1.01 DEFINITIONS OF TERMS. 7 ARTICLE II ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES 12 SECTION 2.01 DESIGNATION AND TERMS OF SECURITIES. 12 SECTION 2.02 FORM OF SECURITIES AND TRUSTEE’S CERTIFICATE. 14 SECTION 2.03 DENOMINATIONS: PROVISIONS FOR PAYMENT. 14 SECTION 2.04 EXECUTION AND AUTHENTICATION. 16 SECTION 2.05 REGISTRATION OF TRANSFER AND EXCHANGE. 16 SECTION 2.06 TEMPORARY SECURITIES. 17 SECTION 2.07 MUTILATED, DESTROYED, LOST OR STOLEN SECURITIES. 18 SECTION 2.08 CANCELLATION. 18 SECTION 2.09 BENEFITS OF INDENTURE. 19 SECTION 2.10 AUTHENTICATING AGENT. 19 SECTION 2.11 GLOBAL SECURITIES. 20 ARTICLE III REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS 22 SECTION 3.01 REDEMPTION. 22 SECTION 3.02 NOTICE OF REDEMPTION. 22 SECTION 3.03 PAYMENT UPON REDEMPTION. 23 SECTION 3.04 SINKING FUND. 23 2 Note: This Table of Contents shall not, for any purpose, be deemed to be part of the Indenture. ii SECTION 3.05 SATISFACTION OF SINKING FUND PAYMENTS WITH SECURITIES. 24 SECTION 3.06 REDEMPTION OF SECURITIES FOR SINKING FUND. 24 ARTICLE IV COVENANTS 24 SECTION 4.01 PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST. 24 SECTION 4.02 MAINTENANCE OF OFFICE OR AGENCY. 24 SECTION 4.03 PAYING AGENTS. 25 SECTION 4.04 APPOINTMENT TO FILL VACANCY IN OFFICE OF TRUSTEE. 26 SECTION 4.05 COMPLIANCE WITH CONSOLIDATION PROVISIONS. 26 SECTION 4.06 STATEMENT BY OFFICERS AS TO DEFAULT. 26 ARTICLE V SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 27 SECTION 5.01 COMPANY TO FURNISH TRUSTEE NAMES AND ADDRESSES OF SECURITYHOLDERS. 27 SECTION 5.02 PRESERVATION OF INFORMATION; COMMUNICATIONS WITH SECURITYHOLDERS. 27 SECTION 5.03 REPORTS BY THE COMPANY. 27 SECTION 5.04 REPORTS BY THE TRUSTEE. 28 ARTICLE VI REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 28 SECTION 6.01 EVENTS OF DEFAULT. 28 SECTION 6.02 COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE. 30 SECTION 6.03 APPLICATION OF MONEYS COLLECTED. 32 SECTION 6.04 LIMITATION ON SUITS. 32 SECTION 6.05 RIGHTS AND REMEDIES CUMULATIVE; DELAY OR OMISSION NOT WAIVER. 33 SECTION 6.06 CONTROL BY SECURITYHOLDERS. 33 iii SECTION 6.07 UNDERTAKING TO PAY COSTS. 34 ARTICLE VII CONCERNING THE TRUSTEE 34 SECTION 7.01 CERTAIN DUTIES AND RESPONSIBILITIES OF TRUSTEE. 34 SECTION 7.02 NOTICE OF DEFAULTS. 36 SECTION 7.03 CERTAIN RIGHTS OF TRUSTEE. 36 SECTION 7.04 TRUSTEE NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OR SECURITIES. 38 SECTION 7.05 MAY HOLD SECURITIES. 38 SECTION 7.06 MONEYS HELD IN TRUST. 38 SECTION 7.07 COMPENSATION AND REIMBURSEMENT. 38 SECTION 7.08 RELIANCE ON OFFICERS’ CERTIFICATE. 39 SECTION 7.09 DISQUALIFICATION; CONFLICTING INTERESTS. 39 SECTION 7.10 CORPORATE TRUSTEE REQUIRED; ELIGIBILITY. 39 SECTION 7.11 RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR. 40 SECTION 7.12 ACCEPTANCE OF APPOINTMENT BY SUCCESSOR. 41 SECTION 7.13 MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS. 43 SECTION 7.14 PREFERENTIAL COLLECTION OF CLAIMS AGAINST THE COMPANY. 43 ARTICLE VIII CONCERNING THE SECURITYHOLDERS 43 SECTION 8.01 EVIDENCE OF ACTION BY SECURITYHOLDERS. 43 SECTION 8.02 PROOF OF EXECUTION BY SECURITYHOLDERS. 44 SECTION 8.03 WHO MAY BE DEEMED OWNERS. 44 SECTION 8.04 CERTAIN SECURITIES OWNED BY COMPANY DISREGARDED. 44 SECTION 8.05 ACTIONS BINDING ON FUTURE SECURITYHOLDERS. 45 ARTICLE IX SUPPLEMENTAL INDENTURES 45 iv SECTION 9.01 SUPPLEMENTAL INDENTURES WITHOUT THE CONSENT OF SECURITYHOLDERS. 45 SECTION 9.02 SUPPLEMENTAL INDENTURES WITH CONSENT OF SECURITYHOLDERS. 46 SECTION 9.03 EFFECT OF SUPPLEMENTAL INDENTURES. 47 SECTION 9.04 SECURITIES AFFECTED BY SUPPLEMENTAL INDENTURES. 47 SECTION 9.05 EXECUTION OF SUPPLEMENTAL INDENTURES. 48 ARTICLE X SUCCESSOR ENTITY 48 SECTION 10.01 COMPANY MAY CONSOLIDATE, ETC. 48 SECTION 10.02 SUCCESSOR ENTITY SUBSTITUTED. 49 SECTION 10.03 EVIDENCE OF CONSOLIDATION, ETC. TO TRUSTEE. 49 ARTICLE XI SATISFACTION AND DISCHARGE; DEFEASANCE 49 SECTION 11.01 SATISFACTION AND DISCHARGE. 49 SECTION 11.02 DEFEASANCE. 50 SECTION 11.03 DEPOSITED MONEYS TO BE HELD IN TRUST. 51 SECTION 11.04 PAYMENT OF MONEYS HELD BY PAYING AGENTS. 52 SECTION 11.05 REPAYMENT TO COMPANY. 52 ARTICLE XII IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 52 SECTION 12.01 NO RECOURSE. 52 ARTICLE XIII MISCELLANEOUS PROVISIONS 53 SECTION 13.01 EFFECT ON SUCCESSORS AND ASSIGNS. 53 SECTION 13.02 ACTIONS BY SUCCESSOR. 53 SECTION 13.03 SURRENDER OF COMPANY POWERS. 53 SECTION 13.04 NOTICES. 53 SECTION 13.05 GOVERNING LAW; WAIVER OF TRIAL BY JURY. 53 v SECTION 13.06 TREATMENT OF SECURITIES AS DEBT. 54 SECTION 13.07 COMPLIANCE CERTIFICATES AND OPINIONS. 54 SECTION 13.08 PAYMENTS ON BUSINESS DAYS. 54 SECTION 13.09 CONFLICT WITH TRUST INDENTURE ACT. 55 SECTION 13.10 COUNTERPARTS. 55 SECTION 13.11 SEPARABILITY. 55 SECTION 13.12 ASSIGNMENT. 55 ARTICLE XIV SUBORDINATION OF SECURITIES 55 SECTION 14.01 SUBORDINATION TERMS. 55 vi INDENTURE, dated as of [], [], between SCOLR Pharma, Inc., a Delaware corporation (the “Company”), and [], a [], as trustee (the “Trustee”): RECITALS
